Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed January 7, 2021.
	Claims 4, 11-13, 15, 18, 21-25 are cancelled.
	Claims 1-3, 5-10, 14, 16-17, 19-20, 26-31 are pending.
	Claims 1-3, 5-10, 14, 16-17, 19-20, 26-31 are under examination.

Election/Restrictions
Applicant’s election of (1) wherein the lentivirus 5' and 3' LTR is HIV-1, (2) wherein the 5’ LTR heterologous promoter is CMV promoter, and (3) wherein the promoter operably linked to the polynucleotide encoding the I2S polynucleotide is MND promoter, in the reply filed on January 7, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirements, the elections have been treated as an election without traverse (MPEP § 818.01(a)).

Priority
	This application is a National Stage of International Application No. PCT/US17/64940 filed December 6, 2017, claiming priority based on U.S. Provisional Patent Application No. 62/430,819 filed December 6, 2016. Acknowledgement is made to Applicant’s claim to Domestic Benefit of Provisional Application 62/430,819 filed December 6, 2016.


Information Disclosure Statement
The information disclosure statement filed 08/21/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication (i.e. the earliest date of public availability) supplied must include at least the month/day and year of publication, except that the year of publication (without the month/day) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date, any foreign/domestic priority date(s), and the start of Applicant’s grace period so that the particular month/day of publication is not in issue. 
NPL citations 36 and 70 are defective for one or more of these requirements. These citations do not clarify the date of publication (i.e. the earliest date of public availability) with respect to the effective U.S. filing date, any foreign/domestic priority date(s), and the start of Applicant’s grace period.
With respect to U.S. Patent Document citation #5, there is no U.S. Patent document with the Document Number 5681599. Furthermore, “WITHDRAWN” is not a publication date. Thus, Examiner cannot identify the document Applicant intends to cite.
With respect to Foreign Patent Document citation #19, Applicant provides two distinct Foreign Patent Documents in a single citation. Applicant should cite the two documents as separate citations. Furthermore, Applicant has not provided a copy of Foreign Patent Document EP3413896.

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
	The disclosure is objected to because of the following informalities: The specification is objected to because the use of improperly demarcated trademarks has been noted in this application. Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks. See MPEP §608.01(v). 
	One example of such an improperly demarcated trademark is “StemPro”, which appears in the present specification on page 50, line 9. Examiner notes that the provided examples are not meant to be a complete list of improperly demarcated trademarks found in the present specification. Applicant should review the entire specification and correct all instances of improperly demarcated trademarks.
	Appropriate correction is required. Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g. TM, ®), and accompanied by generic terminology. Applicants may identify trademarks 


Claim Objections
	Claims 16-17, and 31 are objected to because of the following informalities:
 These claims identify RRE and GAGs that may be used in the claimed invention. However, the claims do not first identify the element by its complete name prior to using its acronym. The abbreviation should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses, e.g. Epidermal Growth Factor (EGF).  See page 36, line 2, of the specification: “rev response element (RRE)”. See also page 2, line 3, of the specification: “glycosaminoglycans (GAGs)”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
including HIV type 1, and HIV type 2)” (emphasis added), and therefore essentially recites HIV type 1 and HIV type 2 as “examples” of HIV.

Claims 19-20, 26, 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "according to" in claims 19, 26, and 29 is a relative term which renders the claims indefinite.  The term "according to" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, claim 29 recite “the polynucleotide according to claim 1”; whereas claim 2 recite “[t]he polynucleotide of claim 1”. While recitation of the polynucleotide “of” claim 1 is clear, recitation of the polynucleotide “according to” claim 1 is indefinite because it is unclear what Applicant considers to be a polynucleotide “according to” claim 1, as opposed to a polynucleotide “of” claim 1. For example, while it is clear that a polynucleotide “of” claim 1 requires elements (a) through (f) recited in claim 1, it is unclear whether a polynucleotide “according to” claim requires all elements (a) through (f) or merely a sub-combination of elements (a) through (f).
Dependent claims 20, 28, 30-31 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7, 9-10, 14, 16, 19-20, 26-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakabayashi et al. “Hematopoietic Stem Cell Gene Therapy Corrects Neuropathic Phenotype in Murine Model of Mucopolysaccharidosis Type II” HUMAN GENE THERAPY 26:357–366 (June 2015), of record in IDS; as evidenced by Kobayashi et al. “Neonatal Gene Therapy of MPS I Mice by Intravenous Injection of a Lentiviral Vector” MOLECULAR THERAPY Vol. 11, No. 5 (May 2005); and Robert-Richard et al. “Murine Retroviral but not Human Cellular Promoters Induce In Vivo Erythroid-specific Deregulation that can be Partially Prevented by Insulators” MOLECULAR THERAPY Vol. 15 No. 1, 173–182 (2007).
Regarding claim 1, Wakabayashi discloses a lentiviral vector comprising a polynucleotide encoding iduronate 2-sulfatase (IDS) polypeptide (see Abstract). Examiner notes that Wakabayashi uses the acronym “IDS”, as opposed to “I2S”, for iduronate 2-sulfatase. Wakabayashi discloses inserting the polynucleotide encoding iduronate 2-sulfatase (IDS) polypeptide into the second generation lentiviral vector pSMPUR-MCU3-MCS provided by the disclosure of Kobayashi (see 
(a) a left (5') HIV-1 LTR;
(b) a Psi (ψ) packaging signal;
(c) a RRE retroviral export element;
(d) a cPPT/FLAP;
(e) a MND promoter operably linked to a polynucleotide encoding α-iduronidase (IDUA) polypeptide; and
(f) a right (3') SIN HIV-1 LTR.
See Figure 1A on page 778, “Map of the SMPU-R-MND-huID-IE lentiviral vector provirus. The SMPU-R vector backbone is derived from HIV-1 with a SIN LTR (∆U3), a minimal gag region, the central polypurine tract (cPPT), and the SV40 polyadenylation enhancer added in triplicate (UESx3) to augment polyadenylation of vector transcripts, with a minimal RRE. The HIV-1 packaging sequence (ψ) is indicated. The vector contains the MND LTR U3 region (MND) as an internal promoter driving expression of a normal human α-iduronidase cDNA (IDUA)”. See also page 786, first paragraph of Materials and Methods:

    PNG
    media_image1.png
    456
    718
    media_image1.png
    Greyscale

As cited above, Kobayashi discloses that the vector comprises the “HIV-1 cPPT/CTS sequences”. The instant specification discloses that the term "cPPT/FLAP" refers to “a nucleic acid whose sequence includes the central polypurine tract and central termination sequences (cPPT and CTS) of a retrovirus, e.g., HIV-1 or HIV-2” (page 35, lines 13-16). Thus, Kobayashi discloses element (d) “a cPPT/FLAP” under the broadest reasonable interpretation.
The prior art recognizes the “MND” promoter, as disclosed by Kobayashi, to be a myeloproliferative sarcoma virus enhancer, negative control region deleted, dl587rev primer-binding site substituted promoter, as evidenced by Robert-Richards (see page 174, col. 1, “MND promoter (myeloproliferative sarcoma virus enhancer, negative control region deleted, dl587rev primer-binding site substituted)”).
In summary, Wakabayashi discloses using the vector provided in the Kobayashi disclosure, wherein the transgene is iduronate 2-sulfatase, as opposed to α-iduronidase. That is, Wakabayashi discloses a vector comprising:
(a) a left (5') HIV-1 LTR;
(b) a Psi (ψ) packaging signal;

(d) a cPPT/FLAP;
(e) a MND promoter operably linked to a polynucleotide encoding iduronate 2-sulfatase (I2S) polypeptide; and
(f) a right (3') SIN HIV-1 LTR.
Regarding claims 2-3, as indicated above, Wakabayashi discloses wherein the lentivirus is HIV-1.
Regarding claim 6, Kobayashi discloses that the vector “lacks LTR enhancers and promoters (self-inactivating)” (page 787, second full paragraph). That is, Kobayashi discloses that the vector comprises a deletion in the U3 region (∆U3) of the 3’ LTR so as to render the vector self-inactivating (see Figure 1A on page 778). Therefore, Wakabayashi discloses a vector comprising a modification of the 3’ LTR.
Regarding claim 7, Kobayashi discloses that the vector “lacks LTR enhancers and promoters (self-inactivating)” (page 787, second full paragraph). That is, Kobayashi discloses that the vector comprises a deletion in the U3 region (∆U3) of the 3’ LTR so as to render the vector self-inactivating (see Figure 1A on page 778). Pages 34-35, joining sentence, of the instant specification discloses that “self-inactivating” (SIN) vectors refer to “replication-defective vectors, e.g., in which the right (3') LTR enhancer-promoter region, known as the U3 region, has been 30 modified (e.g., by deletion or substitution) to prevent viral transcription beyond the first round of viral replication”. Therefore, Wakabayashi discloses a vector comprising deletions in the 3’ LTR that prevent viral transcription beyond the first round of viral replication.
Regarding claim 9, Kobayashi discloses that the vector “lacks LTR enhancers and promoters (self-inactivating)” (page 787, second full paragraph). Therefore, Wakabayashi discloses a vector wherein the 3' LTR is a self-inactivating (SIN) LTR.
Regarding claim 10, as indicated above, Wakabayashi discloses wherein the promoter operably linked to a polynucleotide encoding an I2S polypeptide is MND promoter.
Regarding claim 14, Wakabayashi discloses wherein the polynucleotide encoding the I2S polypeptide is codon optimized (see page 358, second full paragraph, “Codon-optimized human IDS gene (GenScript, Piscataway, NJ) and enhanced green fluorescent protein (eGFP) gene were inserted into the multiple cloning site of the second generation lentiviral vector pSMPUR-MCU3-MCS [citation to Kobayashi disclosure], which was kindly provided by D.B. Kohn [author of Kobayashi disclosure]”).
Regarding claim 16, as set forth above, Wakabayashi discloses a polynucleotide comprising:
(a) a left (5') HIV-1 LTR;
(b) a Psi (ψ) packaging signal;
(c) a RRE retroviral export element;
(d) a cPPT/FLAP;
(e) a MND promoter operably linked to a polynucleotide encoding iduronate 2-sulfatase (I2S) polypeptide; and
(f) a right (3') SIN HIV-1 LTR.
Regarding claims 19-20, Wakabayashi discloses a hematopoietic stem cell transduced with the vector (Abstract, “we demonstrated that lentiviral isogeneic hematopoietic stem cell (HSC) gene therapy corrected neuronal manifestations by ameliorating lysosomal storage and autophagic dysfunction in the brains of MPS II mice. IDS-transduced HSCs increased enzyme activity both in various visceral organs and the CNS”).
Regarding claim 26, Wakabayashi discloses transplantation of (i.e. administration of) the IDS-transduced hematopoietic stem cells (HSCs) into Mucopolysaccharidosis type II (MPS II) model mice (see Abstract). Therefore, Wakabayashi discloses a pharmaceutical composition 
Regarding claims 27-28, Wakabayashi discloses transplantation (i.e. administration of) of the IDS-transduced hematopoietic stem cells (HSCs) into Mucopolysaccharidosis type II (MPS II) model mice (see Abstract). MPS II is also known as Hunter Syndrome (Wakabayashi, page 357, first sentence, “Mucopolysaccharidosis (MPS) type II, also known as Hunter disease, is the most prevalent MPS in Asian countries”). Therefore, Wakabayashi discloses the methods of treatment of claims 27-28 under the broadest reasonable interpretation.
Regarding claims 29-31, Wakabayashi discloses that the transplantation of the IDS-transduced HSCs decreased levels of GAGs in many organs, including cerebra (see Abstract, “Decreased levels of GAGs were observed in many organs, including cerebra, after transplantation of IDS-transduced HSCs”). Therefore, Wakabayashi discloses the methods of treatment of claims 29-31 under the broadest reasonable interpretation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi et al. “Hematopoietic Stem Cell Gene Therapy Corrects Neuropathic Phenotype in Murine Model of Mucopolysaccharidosis Type II” HUMAN GENE THERAPY 26:357–366 (June 2015), of record in In Vivo Erythroid-specific Deregulation that can be Partially Prevented by Insulators” MOLECULAR THERAPY Vol. 15 No. 1, 173–182 (2007), as applied to claims 1-3, 6-7, 9-10, 14, 16, 19-20, 26-31 above; in further view of Zufferey et al. “Self-Inactivating Lentivirus Vector for Safe and Efficient In Vivo Gene Delivery” JOURNAL OF VIROLOGY, Vol. 72 No. 12, 9873-9880 (1998).
Regarding claim 8, Kobayashi discloses that the vector comprises a deletion in the U3 region (∆U3) of the 3’ LTR so as to render the vector self-inactivating (see Figure 1A on page 778). Specifically, Kobayashi discloses that the vector lacks “LTR enhancers and promoters” (page 787, second full paragraph). Therefore, Wakabayashi uses a vector comprising a deletion in the U3 region (∆U3) of the 3’ LTR so as to render the vector self-inactivating. Kobayashi and Wakabayashi do not disclose wherein the deletion in the U3 region comprises deletion of the TATA box and Sp1 and NF-кB transcription factor binding sites in the U3 region of the 3' LTR, as recited in claim 8. Prior to the effective filing date of the instantly claimed invention, Zufferey is considered relevant prior art for teaching self-inactivating HIV-1 vectors with a 400-nuleotide deletion in the 3’ LTR (see Abstract, “Here we describe a self-inactivating HIV-1 vector with a 400-nucleotide deletion in the 3’ long terminal repeat (LTR). The deletion, which includes the TATA box, abolished the LTR promoter activity but did not affect vector titers or transgene expression in vitro”). Zufferey discloses that the 400-nucleotide deletion in the U3 region of the 3’ LTR comprises deletion of the TATA box and Sp1 and NF-кB transcription factor binding sites (see Figure 1 on page 9875; see also page 9874, col. 2, “The upstream sequence element essential for polyadenylation of the HIV-1 genomic RNA has been mapped to a region situated between the TATA box and the beginning of the R region (26, 27). In contrast, all of the major determinants responsible for regulating the HIV-1 EcoRV-PvuII fragment which does not overlap with the upstream sequence element (Fig. 1). Based on this premise, this fragment was deleted from the 39 LTR”). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the vector comprising a self-inactivating 3’ LTR, as taught by Wakabayashi and Kobayashi, wherein the vector is rendered self-inactivating by deletion of the TATA box and Sp1 and NF-кB transcription factor binding sites in the U3 region of the 3’ LTR, as taught by Zufferey, with a reasonable expectation of success because Zufferey teaches a specific 400-nucleotide deletion in the U3 region of the 3’ LTR of a HIV-1 vector that comprises deletion of the TATA box and Sp1 and NF-кB transcription factor binding sites and which renders the HIV-1 vector self-inactivating (see Figure 1 on page 9875). The artisan would be motivated to modify the vector comprising a self-inactivating 3’ LTR, as taught by Wakabayashi and Kobayashi, wherein the vector is rendered self-inactivating by deletion of the TATA box and Sp1 and NF-кB transcription factor binding sites in the U3 region of the 3’ LTR, as taught by Zufferey, because Zufferey teaches that such a modification “improves significantly the biosafety of HIV-derived vectors” and “did not affect vector titers or transgene expression” (see Abstract).

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi et al. “Hematopoietic Stem Cell Gene Therapy Corrects Neuropathic Phenotype in Murine Model of Mucopolysaccharidosis Type II” HUMAN GENE THERAPY 26:357–366 (June 2015), of record in IDS; Kobayashi et al. “Neonatal Gene Therapy of MPS I Mice by Intravenous Injection of a Lentiviral Vector” MOLECULAR THERAPY Vol. 11, No. 5 (May 2005); and Robert-Richard et al. “Murine Retroviral but not Human Cellular Promoters Induce In Vivo .
Regarding claim 5 and 17, as set forth above, Wakabayashi discloses a vector comprising:
(a) a left (5') HIV-1 LTR;
(b) a Psi (ψ) packaging signal;
(c) a RRE retroviral export element;
(d) a cPPT/FLAP;
(e) a MND promoter operably linked to a polynucleotide encoding iduronate 2-sulfatase (I2S) polypeptide; and
(f) a right (3') SIN HIV-1 LTR.
Wakabayashi and Kobayashi do not disclose wherein the promoter of the 5’ LTR is replaced with a heterologous CMV promoter (i.e. wherein the 5’ LTR is a CMV promoter/HIV-1 chimeric LTR), as recited in claims 5 and 17. Prior to the effective filing date of the instantly claimed invention, Denaro is considered relevant prior art for teaching a vector comprising:
(a) a left (5') HIV-1 LTR;
(b) a Psi (ψ) packaging signal;
(c) a RRE retroviral export element;
(d) a cPPT/FLAP;
(e) a MND promoter operably linked to a polynucleotide encoding human ABCD1 polypeptide; and
(f) a right (3') SIN HIV-1 LTR.
See paragraph [0148]; see also vector “CG1171” depicted in Figure 1.

Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute the 5’ HIV-1 LTR, as taught by Wakabayashi and Kobayashi, with a CMV promoter/HIV-1 chimeric 5’ LTR (i.e. wherein the promoter of the 5’ LTR is replaced with a heterologous CMV promoter), as taught by Denaro, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to substitute the 5’ HIV-1 LTR, as taught by Wakabayashi and Kobayashi, with a CMV promoter/HIV-1 chimeric 5’ LTR (i.e. wherein the promoter of the 5’ LTR is replaced with a heterologous CMV promoter), as taught by Denaro, because Denaro teaches that an “additional safety enhancement is provided by replacing the U3 region of the 5' LTR with a heterologous promoter to drive transcription of the viral genome during production of viral particles” and that “[t]his replacement reduces the possibility of recombination to generate replication-competent virus because there is no complete U3 sequence in the virus production system” (see paragraph [0083]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-6, 9-10, 16-17, 19-20, and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 191-202 of copending 
Regarding claims 1, 16-17, the claims of the copending application recite a method of transducing a population of CD34+ hematopoietic stem or progenitor cells comprising a step of culturing the cells in a medium comprising a lentiviral vector (claim 192), wherein the  lentiviral vector comprises:
a) a 5' long terminal (LTR);
b) a Psi packaging signal;
c) an RNA export element;
d) a lentiviral central polypurine tract (cPPT);
e) a promoter operably linked to a polynucleotide of interest; and
f) a SIN 3' LTR.
See claim 198.
Claim 197 recites that the lentiviral vector is derived from an HIV-1 lentivirus (element “c”); the lentiviral vector encodes iduronate 2-sulfatase (element “n”); and the lentiviral vector comprises a MND promoter operably linked to a polnucleotide encoding iduronate 2-sulfatase (element “o”).
Claim 200 recites that the promoter fo the 5’ LTR is replaced with a heterologous CMV promoter (element “b”); and the RNA export element comprises RRE (element “c”).
The claims of the copending application recite that the lentiviral vector comprises a cPPT element (claim 198), as opposed to a cPPT/FLAP element. Prior to the effective filing date of the instantly claimed invention, Denaro is considered relevant prior art for teaching a vector comprising:
(a) a left (5') HIV-1 LTR;
(b) a Psi (ψ) packaging signal;
(c) a RRE retroviral export element;

(e) a MND promoter operably linked to a polynucleotide encoding human ABCD1 polypeptide; and
(f) a right (3') SIN HIV-1 LTR.
See paragraph [0148]; see also vector “CG1171” depicted in Figure 1.
Denaro further discloses wherein the promoter of the 5’ LTR is replaced with a heterologous CMV promoter (i.e. wherein the 5’ LTR is a CMV promoter/HIV-1 chimeric LTR). See paragraphs [0017-0018, and 0083]. 
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute the cPPT element, as recited in the copending application, with a cPPT/FLAP element, as taught by Denaro, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to to substitute the cPPT element, as recited in the copending application, with a cPPT/FLAP element, as taught by Denaro, because Denaro teaches that the cPPT/FLAP element “may act as a cis-active determinant of lentiviral genome nuclear import and/or may increase the titer of the virus” (paragraph [0086]).
While the claims of the copending application are directed to a method, as opposed to a product, claims to the product (as recited in the instant claims) is considered prima facie obvious in view of claims using the product (as recited in the copending application).
Regarding claims 6 and 9, the claims of the copending application recite wherein the 3’ LTR is a SIN LTR (claim 198). Under the broadest reasonable interpretation, a SIN 3’ LTR reads on a 3’ LTR comprising one or more modifications because the 3’ LTR must be modified to render the 3’ LTR self-inactivating.
Regarding claims 19-20, claim 192 of the copending application recites a method of transducing hematopoietic stem cells using the lentiviral vector. Claims to the product (as recited in the instant claims) is considered prima facie obvious in view of claims making the product (as recited in the copending application).
Regarding claim 26, a pharmaceutical composition comprising the transduced mammalian cell reads on the transduced mammalian cell itself under the broadest reasonable interpretation. 

Claims 14, 27-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 191-202 of copending Application No. 16076950 (claim set filed: 11/05/2020); and US 2015/0037296 A1 to Denaro et al. (published: February 2015), as applied to claims 1-3, 5-6, 9-10, 16-17, 19-20, and 26 above; and in further view of Wakabayashi et al. “Hematopoietic Stem Cell Gene Therapy Corrects Neuropathic Phenotype in Murine Model of Mucopolysaccharidosis Type II” HUMAN GENE THERAPY 26:357–366 (June 2015), of record in IDS; and Kobayashi et al. “Neonatal Gene Therapy of MPS I Mice by Intravenous Injection of a Lentiviral Vector” MOLECULAR THERAPY Vol. 11, No. 5 (May 2005).
Regarding claim 27-28, the claims of the copending application do not recite a method of treating Hunter Syndrome comprising a step of administering to a subject a cell transduced with the lentiviral vector. Prior to the effective filing date of the instant application, Wakabayashi is considered relevant prior art for teaching a lentiviral vector comprising a polynucleotide encoding iduronate 2-sulfatase (IDS) polypeptide (see Abstract). Examiner notes that Wakabayashi uses the acronym “IDS”, as opposed to “I2S”, for iduronate 2-sulfatase. Wakabayashi discloses inserting the polynucleotide encoding iduronate 2-sulfatase (IDS) polypeptide into the second generation lentiviral vector pSMPUR-MCU3-MCS provided by the disclosure of Kobayashi (see page 358, 
(a) a left (5') HIV-1 LTR;
(b) a Psi (ψ) packaging signal;
(c) a RRE retroviral export element;
(d) a cPPT/FLAP;
(e) a MND promoter operably linked to a polynucleotide encoding α-iduronidase (IDUA) polypeptide; and
(f) a right (3') SIN HIV-1 LTR.
See Figure 1A on page 778, “Map of the SMPU-R-MND-huID-IE lentiviral vector provirus. The SMPU-R vector backbone is derived from HIV-1 with a SIN LTR (∆U3), a minimal gag region, the central polypurine tract (cPPT), and the SV40 polyadenylation enhancer added in triplicate (UESx3) to augment polyadenylation of vector transcripts, with a minimal RRE. The HIV-1 packaging sequence (ψ) is indicated. The vector contains the MND LTR U3 region (MND) as an internal promoter driving expression of a normal human α-iduronidase cDNA (IDUA)”. See also page 786, first paragraph of Materials and Methods:

    PNG
    media_image1.png
    456
    718
    media_image1.png
    Greyscale

As cited above, Kobayashi discloses that the vector comprises the “HIV-1 cPPT/CTS sequences”. The instant specification discloses that the term "cPPT/FLAP" refers to “a nucleic acid whose sequence includes the central polypurine tract and central termination sequences (cPPT and CTS) of a retrovirus, e.g., HIV-1 or HIV-2” (page 35, lines 13-16). Thus, Kobayashi discloses element (d) “a cPPT/FLAP” under the broadest reasonable interpretation.
In summary, Wakabayashi discloses using the vector provided in the Kobayashi disclosure, wherein the transgene is iduronate 2-sulfatase, as opposed to α-iduronidase. That is, Wakabayashi discloses a vector comprising:
(a) a left (5') HIV-1 LTR;
(b) a Psi (ψ) packaging signal;
(c) a RRE retroviral export element;
(d) a cPPT/FLAP;
(e) a MND promoter operably linked to a polynucleotide encoding iduronate 2-sulfatase (I2S) polypeptide; and
(f) a right (3') SIN HIV-1 LTR.
prima facie obvious to one of ordinary skill in the art to use the transduced hematopoietic stem cell, as recited in the copending application, in a method of treating Hunter Syndrome, as taught by Wakabayashi, with a reasonable expectation of success Wakabayashi teaches that therapy “corrected neuronal manifestations by ameliorating lysosomal storage and autophagic dysfunction in the brains of MPS II mice” (Abstract). An artisan would be motivated to use the transduced hematopoietic stem cell, as recited in the copending application, in a method of treating Hunter Syndrome, as taught by Wakabayashi, because Hunter Syndrome (also known as MPS II) is a neuropathic lysosomal storage disorder caused by a deficiency of iduronate-2-sulfatase (see Wakabayashi, Abstract).
Regarding claims 29-31, Wakabayashi discloses that the transplantation of the IDS-transduced HSCs decreased levels of GAGs in many organs, including cerebra (see Abstract, “Decreased levels of GAGs were observed in many organs, including cerebra, after transplantation of IDS-transduced HSCs”). Therefore, Wakabayashi discloses the methods of treatment of claims 29-31 under the broadest reasonable interpretation.
Regarding instant claim 14, Wakabayashi discloses wherein the polynucleotide encoding the I2S polypeptide is codon optimized (see page 358, second full paragraph, “Codon-optimized human IDS gene (GenScript, Piscataway, NJ) and enhanced green fluorescent protein (eGFP) gene were inserted into the multiple cloning site of the second generation lentiviral vector pSMPUR-MCU3-

Claims 7-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 191-202 of copending Application No. 16076950 (claim set filed: 11/05/2020); and US 2015/0037296 A1 to Denaro et al. (published: February 2015), as applied to claims 1-3, 5-6, 9-10, 16-17, 19-20, and 26 above; and in further view of Zufferey et al. “Self-Inactivating Lentivirus Vector for Safe and Efficient In Vivo Gene Delivery” JOURNAL OF VIROLOGY, Vol. 72 No. 12, 9873-9880 (1998).
Regarding claims 7-8, the claims of the copending application recite wherein the 3’ LTR is a self-inactivating (SIN) LTR (claim 198). The claims of the copending application do not recite wherein the deletion in the U3 region comprises deletion of the TATA box and Sp1 and NF-кB transcription factor binding sites in the U3 region of the 3' LTR, as recited in claim 8. Prior to the effective filing date of the instantly claimed invention, Zufferey is considered relevant prior art for teaching self-inactivating HIV-1 vectors with a 400-nuleotide deletion in the 3’ LTR (see Abstract, “Here we describe a self-inactivating HIV-1 vector with a 400-nucleotide deletion in the 3’ long terminal repeat (LTR). The deletion, which includes the TATA box, abolished the LTR promoter activity but did not affect vector titers or transgene expression in vitro”). Zufferey discloses that the 400-nucleotide deletion in the U3 region of the 3’ LTR comprises deletion of the TATA box and Sp1 and NF-кB transcription factor binding sites (see Figure 1 on page 9875; see also page 9874, col. 2, “The upstream sequence element essential for polyadenylation of the HIV-1 genomic RNA has been mapped to a region situated between the TATA box and the beginning of the R region (26, 27). In contrast, all of the major determinants responsible for regulating the HIV-1 LTR promoter EcoRV-PvuII fragment which does not overlap with the upstream sequence element (Fig. 1). Based on this premise, this fragment was deleted from the 39 LTR”). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the vector comprising a self-inactivating 3’ LTR, as recited in the copending application, wherein the vector is rendered self-inactivating by deletion of the TATA box and Sp1 and NF-кB transcription factor binding sites in the U3 region of the 3’ LTR, as taught by Zufferey, with a reasonable expectation of success because Zufferey teaches a specific 400-nucleotide deletion in the U3 region of the 3’ LTR of a HIV-1 vector that comprises deletion of the TATA box and Sp1 and NF-кB transcription factor binding sites and which renders the HIV-1 vector self-inactivating (see Figure 1 on page 9875). The artisan would be motivated to modify the vector comprising a self-inactivating 3’ LTR, as recited in the copending application, wherein the vector is rendered self-inactivating by deletion of the TATA box and Sp1 and NF-кB transcription factor binding sites in the U3 region of the 3’ LTR, as taught by Zufferey, because Zufferey teaches that such a modification “improves significantly the biosafety of HIV-derived vectors” and “did not affect vector titers or transgene expression” (see Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JOSEPH GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 7:00 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/KEVIN K HILL/Primary Examiner, Art Unit 1633